Martin, J.
delivered the opinion of the The plaintiffs sue their co-heir, who „ . was executor or the comnoi ancestor in South-Carolina, and has removed slaves and oth°r property of the estate into this state, for an account of his administration, and the partition of the property in his hands, or the money due by him.
At the trial before the jury in the district court, the defendant moved the court not to proceed with the cause, or suffer any evidence to go to the jury, on the ground that the jurisdiction of the case belongs exclusively to the court of probates, and no other court can take cognizance of it.
The court was of that opinion—did not suffer any evidence to go to the jury—and charged them to find a verdict for the defen*159dant. They did so. He gave judgment nonsuit, and the plaintiffs appealed.
It is true, by the code of practice, courts of probates have the exclusive power to regulate all partitions of successions. Art 924.
But the successions here spoken of, we understand to be successions which open here by the existence of property in the state, at the death of a man who dies in it or elsewhere: successions for the liquidation and settlement of which the authority of the state is called upon to act ny the recognition of the executor, or the appointment of a curator.
But when, as in the present case, an executor, recognised in another state, under whose laws he acts,removes into this with the property entrusted to him, the heirs may call him to an account, and demand that he should empty his hands by a suit in the ordinary tribunals; and the court of probates of the parish, who did not authorise him to act, has no power to compel him to account before it. He never was an executor here, but one who has been executor elsewhere. The property which is claimed from him, was not the testator’s, when it was brought into this state, but that of the heirs.
Ripleyfy Conrad for the plaintiffs, Hennen for the defendant.
It is therefore ordered, adjudged, and decreed that the judgment of the district court be annulled, avoided and reversed; the ver-diet set aside, and the case remanded, with directions to the judge to proceed thereon according to law : And it is ordered that the appellee pay costs in this court.